DETAILED ACTION
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 8 recites “yttrium compound” and “dispersion of yttrium oxide nanoparticles”.  
Similarly, claim 18 recites “yttrium acetate” and “dispersion of yttrium oxide nanoparticles”.  
As has been noted previously in Notice of Allowance, dated 05/14/2019, of the parent case (S/N15/728,365), typically hydrophobic composition includes either one or the other, not both.  The prior art teaches use of one, teaches use of the other, but says very little about using of both simultaneously.   Hence, claim 8 and claim 18 are cited as containing Allowable Subject Matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2014/0318974) by Curran et al (“Curran”).
Regarding claim 1, Curran discloses in cited paragraphs and related text, e.g., a hydrophobic, coated substrate (par. 3; “erosion-resistant ceramics”) comprising: 
a metallic substrate (pars. 17-24; long list of materials there; Aluminum, etc.) having a surface; 
a nanoporous layer of anodic metal oxide formed on the surface (par. 9 “herein a surface of the substrate metal is oxidised and converted into a first coating compound comprising a primary oxide of that metal by a plasma electrolytic oxidation (PEO) process” (in this case, Aluminum, as mentioned above); anodizing of aluminum: pars. 3, 4, 36, 37, 51; as far as “nanoporous” this is a notoriously well-known feature of anodized aluminum oxide; this is a notoriously well-known feature of the material itself (this is “Wikipedia” level limitation; see first paragraph of material’s description; hence, notoriously well-known); having pores (if thin) or pipettes (if thick), is just a feature of material; and a hydrophobic ceramic coating bonded to the nanoporous layer (par. 3 “In some cases, where the protection offered by anodising is insufficient, metal components are even plasma sprayed with more erosion-resistant ceramics such as yttria or yttria-alumina cermets”.

Curran does not explicitly state that all of the above limitations are part of a single embodiment (the cited limitations and related text are spread through entire reference, and are often cited as “may comprise”, etc., and not as a single device with a very explicit list of layers).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Curran with combination of all features in a single embodiment, since Curran teaches all the limitations in a single reference, and explicitly states that the above features were already known in the art or were then discovered by Curran himself; therefore, combining these features, disclosed by Curran, would have been obvious to a POSITA.

Regarding claim 2, Curran discloses in cited paragraphs and related text, e.g., wherein the metallic substrate comprises a metal selected from the group consisting of: aluminum, titanium, and stainless steel (as was discussed in claim 1).
Regarding claim 3, Curran discloses in cited paragraphs and related text, e.g., wherein the metal is aluminum (as was discussed in claim 1).
Regarding claim 4, Curran discloses in cited paragraphs and related text, e.g., wherein the anodic metal oxide comprises anodic aluminum oxide (as was discussed in claim 1).
Regarding claim 5, Curran discloses in cited paragraphs and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein the nanoporous layer of anodic metal oxide comprises nanopipettes having an average diameter from about 10 nm to about 100 nm and an average length from about 100 nm to about 10 um”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Curran with “wherein the nanoporous layer of anodic metal oxide comprises nanopipettes having an average diameter from about 10 nm to about 100 nm and an average length from about 100 nm to about 10 um”, since both the specified diameter of pores (pipettes if thick) and specified length thereof (thickness of layer), are well within the normal diameter for pores and layer thickness of anodized aluminum oxide, and as a matter of routine experimentation during formation of layers.
Regarding claim 6, Curran discloses in cited paragraphs and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein the average diameter is from about 20 nm to about 50 nm and the average length is from about 1.5 um to about 8 um”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Curran with “wherein the average diameter is from about 20 nm to about 50 nm and the average length is from about 1.5 um to about 8 um”, since both the specified diameter of pores (pipettes if thick) and specified length thereof (thickness of layer), are well within the normal diameter for pores and layer thickness of anodized aluminum oxide, and as a matter of routine experimentation during formation of layers.
Regarding claim 11, Curran discloses in cited paragraphs and related text, e.g., a hydrophobic, coated substrate comprising (see claim 1): 
a metallic substrate having a surface (see claim 1); 
a nanoporous layer of anodic metal oxide formed on the surface (see claim 1); 
yttrium oxide nanoparticles embedded in the nanoporous layer (par. 8 “Embodiments of the present invention seek to address these problems by incorporating secondary additions (for example yttrium or other similar elements known to produce beneficial oxides) into the PEO coating by other means.”; par. 24: “In a preferred embodiment, where the substrate metal is aluminium, magnesium or titanium, the PEO process is performed in an electrolyte comprising yttrium nitrate (or any other soluble salts of yttrium) to provide a source of yttrium for formation of yttria. The yttrium (or complexes of yttrium) are drawn to the first metal surface by electrophoresis and are fused into the first metal oxide coating by local plasma discharges”; as was mentioned in rejection of claim 1, the anodized aluminum oxide is notoriously well-known to have nanopores/nanopippettes, as a matter of thickness of layer; hence, yttrium oxide is explicitly taught to be embedded in the layer) and a hydrophobic ceramic coating bonded to the nanoporous layer (see claim 1).
Regarding claim 12, Curran discloses in cited paragraphs and related text, e.g., wherein the metallic substrate comprises a metal selected from the group consisting of: aluminum, titanium, and stainless steel (see claim 1).
Regarding claim 13, Curran discloses in cited paragraphs and related text, e.g., wherein the metal is aluminum (see claim 1).
Regarding claim 14, Curran discloses in cited paragraphs and related text, e.g., wherein the anodic metal oxide comprises anodic aluminum oxide (see claim 1).
Regarding claim 15, Curran discloses in cited paragraphs and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein the nanoporous layer of anodic metal oxide comprises nanopipettes having an average diameter from about 10 nm to about 100 nm and an average length from about 100 nm to about 10 um”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Curran with “wherein the nanoporous layer of anodic metal oxide comprises nanopipettes having an average diameter from about 10 nm to about 100 nm and an average length from about 100 nm to about 10 um”, since both the specified diameter of pores (pipettes if thick) and specified length thereof (thickness of layer), are well within the normal diameter for pores and layer thickness of anodized aluminum oxide, and as a matter of routine experimentation during formation of layers.
Regarding claim 16, Curran discloses in cited paragraphs and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein the average diameter is from about 20 nm to about 50 nm and the average length is from about 1.5 um to about 8 um”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Curran with “wherein the average diameter is from about 20 nm to about 50 nm and the average length is from about 1.5 um to about 8 um”, since both the specified diameter of pores (pipettes if thick) and specified length thereof (thickness of layer), are well within the normal diameter for pores and layer thickness of anodized aluminum oxide, and as a matter of routine experimentation during formation of layers.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2014/0318974) by Curran et al (“Curran”) in view of (US-2015/0259818) by Binder et al (“Binder”).
Regarding claim 7, Curran discloses in cited paragraphs and related text, e.g., substantially the entirety of claimed subject matter, but does not teach “further comprising yttrium oxide nanoparticles having a mean particle size of about 10 nm, embedded in the nanopipettes.”.
Binder discloses in cited paragraphs and related text, e.g., that particles of smaller diameter are preferred, when applied to anodized surface in formation of hydrophobic surface (see pars. 43-46; 10 nm is explicitly taught).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Curran with “nanoparticles having a mean particle size of about 10 nm, embedded in the anodized surface” as taught by Binder, since it would result in an increased hydrophobic effect (par. 45).
When these teachings of Binder are applied to device of Curran, it will result in “further comprising yttrium oxide nanoparticles having a mean particle size of about 10 nm, embedded in the nanopipettes”, since yttrium oxide, and material properties (such as pores/nanopipettes) are discussed in claim 1, and Binder provides general teaching on preferred diameter of any particles and why.
Regarding claim 17, Curran discloses in cited paragraphs and related text, e.g., substantially the entirety of claimed subject matter, but does not teach “further comprising yttrium oxide nanoparticles having a mean particle size of about 10 nm, embedded in the nanopipettes.”.
Binder discloses in cited paragraphs and related text, e.g., that particles of smaller diameter are preferred, when applied to anodized surface in formation of hydrophobic surface (see pars. 43-46; 10 nm is explicitly taught).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Curran with “nanoparticles having a mean particle size of about 10 nm, embedded in the anodized surface” as taught by Binder, since it would result in an increased hydrophobic effect (par. 45).
When these teachings of Binder are applied to device of Curran, it will result in “further comprising yttrium oxide nanoparticles having a mean particle size of about 10 nm, embedded in the nanopipettes”, since yttrium oxide, and material properties (such as pores/nanopipettes) are discussed in claim 1, and Binder provides general teaching on preferred diameter of any particles and why.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
09/23/22

/Mounir S Amer/Primary Examiner, Art Unit 2894